ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 2/8/2022 has been entered.  Claims 1, 3, 6, 8-9, 16, and 19 have been amended.  Claims 15 and 17-18 have been cancelled.  No claims have been added.  Claims 1-14, 16, and 19-20 are still pending in this application, with claim 1 being independent.
The objection to the Drawings have been withdrawn in view of the amendment to the Specification.
The objections to the Specification and Abstract have been withdrawn in view of the amendment.
The rejections of Claims 3-6 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.
The rejection of Claim 17 under 35 U.S.C. 112(d) has been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1-14, 16, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to incorporate the subject matter of previously pending Claim 18 and intervening Claim 15, which was previously indicated as reciting allowable subject matter in Section 35 of the Non-Final Rejection mailed 9/8/2021. Therefore, Claim 1 is allowable for the same reasons previously discussed with regards to Claim 18 in Section 35 of the Non-Final Rejection mailed 9/8/2021.

Claims 2-14, 16, and 19-20 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875